Case 1:17-cv-01734-RGA Document 359-1 Filed 01/31/20 Page 1 of 1 PageID #: 10009




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

                                                 )
 SPRINT COMMUNICATIONS COMPANY L.P.,
                                                 )
                                                 )
                       Plaintiff,
                                                 )
                                                 )
                v.
                                                 )
                                                 )
 CHARTER COMMUNICATIONS, INC.,                       C.A. No. 17-1734-RGA
                                                 )
 CHARTER COMMUNICATIONS HOLDINGS,
                                                 )
 LLC, SPECTRUM MANAGEMENT HOLDING                    JURY TRIAL DEMANDED
                                                 )
 COMPANY, LLC, CHARTER
                                                 )
 COMMUNICATIONS OPERATING, LLC, and
                                                 )
 BRIGHT HOUSE NETWORKS, LLC,
                                                 )
                       Defendants.               )


                          [PROPOSED] ORDER GRANTING
               SPRINT’S MOTION TO AMEND THE SCHEDULING ORDER

          IT IS HEREBY ORDERED that, upon consideration of Plaintiff Sprint Communications

 Company L.P.’s Motion to Amend the Scheduling Order (the “Motion”), the Motion is

 GRANTED.




          SO ORDERED, this ____ day of _____________, 2020.




                                                        Allen M. Terrell, Special Master




 68496653.1
